Title: To James Madison from James Barbour, 18 July 1812
From: Barbour, James
To: Madison, James


Sir,
Richmond, July 18th 1812.
I have just learned through Colo. Coles that he has received Orders to cause the recruits of the regular Army in this State, as well those now in the Forts of Norfolk, as those hereafter to be enlisted, to repair forthwith, to Carlisle, as a place of general rendezvous. This arrangement I presume has been made after due deliberation and the wisdom thereof, it does not become me to question. The effect of the measure as immediately connected with the defence of this State I am however at liberty to regret. As I had heretofore received assurances from the Secretary of War that this portion of the regular force should remain in this State and that in addition thereto a portion of the Militia in requisition should be called into actual service if necessary it was to me a subject equally of regret and Surprize that a Change of System, so radically affecting the Security of Virginia, should not have been Communicated to this Department and that it should have reached me through a Channel so informal.
Presuming however that the Course which has been adopted in relation to the regulars is irrevocable the unpleasant task devolves upon me to invite your attention to the exposed situation of our Maratime Frontier. I have heretofore addressed to the Secretary of War several letters exhibiting in detail our Condition, so defenceless that its very weakness, invites aggression. I solicited of him a view of the plan adopted by the General Government for our defence and also asked what were its expectations as to the exertions we were to make. I took the liberty also to point out Certain measures calculated to facilitate our defensive operations. I wrote also to the Secretary of State and requested of you, through him, for a discretionary power to be lodged in this Department, to call forth such portions of the Militia as the exigency of our affairs might make necessary. To these letters and representations (I would fain beleive from higher Claims to the attention of these Gentlemen) I have received no Satisfactory answer. In the mean time I have daily to listen to the lamentations of the People flying from the maritime Frontier, abandoning their homes and their property and who Clamorously call for protection. To shield myself from their upbraidness I am Constrained to expose the entire inadequacy of this Department to extend to them relief without the sanction of the General Government.
Thus Circumstanced and deeply impressed with their hardships and the Justice of their Claims I am Compelled (tho’ reluctantly) to address myself directly to you. Hoping that you will discover in the embarrassment of my situation a sufficient apology for the trespass I Commit upon your time and attention.
For the purpose however of presenting to you a more Comprehensive view of our wants and expectations than the limits of a letter would admit I have requested the Hon: Chas. K Mallory a member of the Council of State to wait on you in person who will give you such information as may be wanting relatively to the best means of defence and who will report with fidelity to us such Communications as you may think advisable to impart.
I beg leave to recommend this Gentleman to your polite attention. I am very respectfully your Fellow Citizen
Js: Barbour
